Plaintiff in error filed his brief February 11, 1916, and duly served same upon defendants in error, since which time defendants in error have neither filed a brief nor offered an excuse for such failure; and under the repeated decisions of this court, we are not required to search the record to find some theory upon which the judgment of the court below may be sustained, but may, where plaintiff in error's brief appears reasonably to sustain the assignments of error, reverse the case, in accordance with the prayer of the petition.
It appearing that the assignments of error relied upon are reasonably sustained by the brief the judgment is reversed, and the cause remanded.
All the Justices concur.